Citation Nr: 9921664	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a migraine 
headache disability.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for a right shoulder disability, 
and if so, is the claim well grounded?  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated February 1998, from the 
New Orleans, Louisiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA), whereby the appellant's 
claims identified on the first page of this decision were 
denied.

The Board notes that it has been claimed on the veteran's 
behalf that he has received treatment for his migraine 
disability at the West Monroe VA Outpatient Treatment (VAOPT) 
Clinic, and that his increased rating claim should be 
remanded in order to obtain those records.  Although some 
treatment records, dated from April 1996 to July 1997, are of 
record from that facility, the referenced records relative to 
his 1998 migraine claim do not appear to be associated with 
his claims folder.  Thus, although the Board regrets the 
delay, this issue is addressed in the remand section of the 
opinion. 


FINDINGS OF FACT

1.  The evidence received subsequent to June 1986 with regard 
to a claim for service connection for a right shoulder 
disorder is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

2.  A right shoulder disorder, if extant, is not shown to be 
related to the veteran's active service.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's June 1986 
rating decision is new and material, and serves to reopen the 
veteran's claim for service connection for a right shoulder 
disorder.  38 U.S.C. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

2.  A claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 20.1103 (1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the Federal Circuit in 
Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable-possibility-of-a-
change-in-outcome" test established by Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

The RO initially denied the veteran's claim for "injury of 
the right shoulder" in a rating action dated June 1986.  The 
RO noted that the veteran complained of right shoulder pain 
of 6-7 years duration in 1983, that he had full range of 
motion of both shoulders, and that bilateral shoulder x-rays 
were normal.  The RO also found that the medical separation 
examination showed right shoulder AC joint popping and 
grinding, and also some looseness of the joint, but that the 
x-rays showed that both shoulders were negative for fracture, 
dislocation or bony abnormality, and that the AC joints were 
unremarkable.  The RO also reported that the veteran had full 
range of motion with no instability and no stress placed upon 
the joint, and that the rotator cuff test showed no evidence 
of instability or injury although the veteran reported some 
indefinite discomfort.   

The evidence received subsequent to the RO's June 1986 rating 
decision consists of numerous outpatient treatment records, 
discharge summaries and physical examination reports, all 
dated from December 1986 to August 1995; additional treatment 
records dated from August 1996 to May 1997; a VA radiographic 
report, dated December 1997; and a VA examination report of 
the same date.  

The treatment records dated from December 1986 to August 1995 
and from August 1996 to May 1997 may be new, in that they 
were not associated with the veteran's claims folder as of 
the June 1986 rating decision, however, they are not 
material.  As they show no diagnoses, treatment, complaints, 
or references to a right shoulder disorder, they are not 
relevant or probative to the veteran's claim that service 
connection for a right shoulder disorder is warranted.  

The VA report of the veteran's radiographic examination of 
the right shoulder shows that "two views of the right 
shoulder show intact cortical margins with adequate osseous 
density and the joint spaces are adequately preserved."  The 
listed impression is "the right shoulder is within 
satisfactory limits."  The report of the VA examination 
shows that "Range of motion in the right shoulder shows that 
he can move the arm forward 145 degrees and abduct it to 125 
degrees."  The range of  motion of the veteran's left 
shoulder was reported as 160 degrees of forward flexion and 
abduction of 155 degrees.  There were no signs of swelling, 
no loss of strength, and no tenderness to palpation.  The 
examiner noted that he did not use any crutches, brace, cane 
or any corrective orthotics.  "His main problem is when he 
is trying to work overhead.  He has difficulty with the right 
arm and shoulder as well as when he attempts to throw ... a 
football or a baseball in sports.  His last gouty arthritis 
inflammation which was severe was in 1992 when he was 
hospitalized for a short period of time."  The pertinent 
diagnosis was "shoulders are normal".   

The Board notes that the veteran's range of motion in his 
right shoulder was not the full range of motion that was 
described in the earlier rating action denying his claim.  As 
far as his 1997 VA rating examination shows an impaired range 
of motion for his right shoulder, this piece of evidence is 
new, in that it presents new information, and is also 
material, with respect as to whether the veteran currently 
has a right shoulder disorder that is related to his active 
service.  

As this evidence is both new and material, it must now be 
determined whether the reopened claim is well grounded 
pursuant to 38 U.S.C. § 5107(a) based upon all the evidence 
and presuming its credibility.  The Board finds that it is 
not.  

The veteran's service medical records (SMRs) show that the 
veteran manifested a popping of the right shoulder that was 
present for the past "6-7 years", that he complained of 
pain and crepitation, that he was assessed with a rotator 
cuff tear with degenerative changes, that he was given a 
profile for a "dislocating tendon in [the] right shoulder", 
and that he received physical therapy, in records dated June 
and October 1983.  His separation medical examination also 
shows that the examiner assessed the veteran's right shoulder 
and AC joint with "popping and grinding sounds", and "also 
some looseness at the base of [the] joint".  Under the notes 
section of the examination report, the examiner also 
indicated "P-3 dislocated tendon [right] shoulder."  

As indicated above however, the veteran does not currently 
manifest any signs of swelling, loss of strength, or 
tenderness to palpation.  The examiner noted that he did not 
use any crutches, brace, cane or any corrective orthotics.  
The pertinent diagnosis was "shoulders are normal".  The 
report of the veteran's radiographic examination of the right 
shoulder show that "two views of the right shoulder show 
intact cortical margins with adequate osseous density and the 
joint spaces are adequately preserved."  The listed 
impression is "the right shoulder is within satisfactory 
limits."  Although the veteran's range of motion of his 
right shoulder was less than that of his left shoulder, this 
newly submitted evidence does not show that he currently 
manifests a right shoulder disability for purposes of VA law 
and regulation.  That is, although the examiner noted that 
the veteran primarily had difficulty with working overhead, 
and that he had difficulty with the right arm and shoulder 
when he attempts to throw a football or a baseball in sports, 
there is no evidence to show that he manifests a disorder 
that is related to his active service.  

As indicated above, a nexus must be drawn between a current 
disorder and an in-service injury or disease.  As the 
clinical evidence shows that the veteran was diagnosed with 
"shoulders are normal", and as there is no clinical 
evidence of a nexus, the Board must find that his claim is 
not well grounded, and it must therefore be denied.  


ORDER

The claim for service connection for a right shoulder 
disability is denied.  


REMAND

As indicated above, although the Board regrets the delay, due 
process considerations mandate a remand in this case for the 
receipt of additional VA records, since the veteran has 
referenced other known existing evidence and his claim is 
well grounded.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran and 
his representative that they may furnish 
any additional evidence in support of the 
veteran's claim.

2.  The RO should also ask the veteran to 
provide the name, dates, and locations of 
all VA treatment for his migraine 
disability.  

3.  The RO should also request all 
treatment records from VA facilities in 
Monroe, Shreveport and any other 
facilities the veteran indicates he has 
been treated at for his migraine 
disability.  If these attempts are 
unsuccessful, the RO shall document the 
unsuccessful attempts and associate the 
documentation with the veteran's claims 
folder.  

4.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

